Case 3:19-cv-16262-FLW-DEA Document1 Filed 08/02/19 Page 1 of 9 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

JANE DOE 1, and JANE DOE 2, individually
and on behalf of others similarly situated,

 

Plaintiffs,
Vv. CLASS AND COLLECTIVE
ACTION COMPLAINT
JURY DEMANDED
BLOOMBERG L.P.,
Defendant.
INTRODUCTION
1, This is a Fair Labor Standards Act (FLSA) collective action and a Rule 23 class

action under the wage and hour iaws of New Jersey brought to remedy Defendant
Bloomberg L.P.’s (hereafter “Bloomberg”) unlawful refusal to pay overtime at the rate of
time and one half to individuals with the job titles of “Data Analyst” and “Data
Specialist” (and related titles) who worked in Bloomberg’s Global Data Division.

2, In or about January 2019, Bloomberg recognized that Global Data positions were
not exempt from federal and state overtime requirements and reclassified most of the
positions as overtime non-exempt. However, Bloomberg made no effort to calculate the
overtime back pay and liquidated damages due to its employees as a matter of law.

3. By this action, Plaintiffs seek unpaid overtime wages, liquidated damages, costs
and attorneys’ fees as well as declaratory relief under the FLSA, 29 U.S.C. §201 ef seq.
and New Jersey’s wage-and-hour laws, including New Jersey Wage and Hour Laws,
N.J.S.A. §§ 34:1 1-56a ef seq., and the supporting regulations, N.J. Admin. Code §§

12:56-1.1 ef seg., and New Jersey Wage Payment Law, N.J.S.A. §§ 34:11-4.1-33.6.
Case 3:19-cv-16262-FLW-DEA Document1 Filed 08/02/19 Page 2 of 9 PagelD: 2

JURISDICTION
4, Jurisdiction is conferred upon this Court by 29 U.S.C. §216(b) of the Fair Labor
Standards Act, by 28 U.S.C. §1331, this action arising under laws of the United States,
and by 28 U.S.C. §1337, this action arising under Acts of Congress regulating commerce.
5. This Court has supplemental jurisdiction over any state claim raised by virtue of
28 U.S.C. §1367(a).
VENUE
6. Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because a
substantial part of the events or omissions giving rise to the claims occurred in this
District.
PARTIES

A. Plaintiffs
7. The named Plaintiff, anonymously referred to herein as JANE DOE 1 for
purposes of this complaint, is a current employee of Defendant.
8. Plaintiff JANE DOE 1 is a resident of New Jersey.
9. The named Plaintiff, anonymously referred to herein as JANE DOE 2 for
purposes of this complaint, is a former employee of Defendant.
10. At all times relevant Plaintiff JANE DOE 2 was a resident of New Jersey.
11. Plaintiffs were engaged in commerce while working for Defendant.
12. The term “Plaintiffs” as used in this complaint refers to the named Plaintiffs, any
additional represented parties pursuant to the collective action provision of 29 U.S.C.
§216(b), and to such members of the class brought pursuant to Fed. R. Civ. P. Rule 23, as

described below, individually, collectively, or in any combination.
Case 3:19-cv-16262-FLW-DEA Document1 Filed 08/02/19 Page 3 of 9 PagelD: 3

B. Represented Parties under the FLSA
13. The named Plaintiffs bring this case as a collective action for class members
consisting of “all non-supervisory employees (including but not limited to “Data
Analysts” and “Data Specialists”) who acquire, maintain, and update data in Bloomberg
L.P.’s Global Data Division who were not paid time and one half for hours over 40
worked in one or more weeks” within the three years preceding the filing of a consent to
sue by such individual and until the date of final judgment in this matter.
14, The collective action class consists of individuals who worked in the Global Data
Division anywhere in the United States.

Cc. Class Plaintiffs under the New Jersey Overtime Law
15. The named Plaintiffs bring this case as a Rule 23 Class Action for class members
consisting of “all non-supervisory employees (including but not limited to “Data
Analysts” and “Data Specialists”) who acquire, maintain, and update data in Bloomberg
L.P.’s Global Data Division who were not paid time and one half for hours over 40
worked in one or more weeks” at any time within two years preceding the filing of this
Complaint and until the date of fina! judgment in this matter.
16. Upon information and belief, Bloomberg commonly employs many hundreds of
Global Data personnel in the Data Analyst, Data Specialist, and related titles. Upon
information and belief, the class is composed of well more than a thousand individuals.
17. There are questions of law and fact common to the class, including but not limited
to a) whether the Plaintiffs’ primary duty was to perform non-exempt work, b) whether
the Plaintiffs were entitled to overtime premium pay, c) whether the Defendant knew or

should have known that Plaintiffs worked hours over 40 in a work week, d) whether
Case 3:19-cv-16262-FLW-DEA Document1 Filed 08/02/19 Page 4 of 9 PagelD: 4

Defendant suffered or permitted Plaintiffs to perform overtime work without paying time
and one half premium pay.
18. The claims of the named Plaintiffs are typical of the claims of the class.
19. The named Plaintiffs and their counsel will adequately protect the interests of the
class,
20. | Common questions of law or fact predominate over individual questions and a
class action is superior to other methods for the fair and efficient adjudication of the
controversy.

D. Defendant
21. Defendant BLOOMBERG L.P. is a Delaware company registered in New York.
The Defendant lists its business address as 731 Lexington Avenue, New York, New York
10022.
22. Defendant’s business is a multinational mass media corporation that provides
financial software tools such as analytics and equity trading platforms, data services and
news to financial companies and organizations around the world through the Bloomberg
Terminal.
23. Defendant’s Global Data Division is situated in Princeton, New Jersey.
24. | Upon information and belief, Defendant grossed more than $500,000 in the past
fiscal year.
25. Defendant operates an enterprise engaged in commerce within the meaning of the
FLSA.
FACTS

26. Plaintiff JANE DOE 1 is employed by Defendant.
Case 3:19-cv-16262-FLW-DEA Document1 Filed 08/02/19 Page 5 of 9 PagelD: 5

27. ‘Plaintiff JANE DOE 1 is employed by Defendant in Princeton, New Jersey.

28. Plaintiff JANE DOE | has worked for the same team in the Global Data Division
in Princeton, New Jersey since 2015.

29,‘ Plaintiff JANE DOE 2 was employed by Defendant in Princeton, New Jersey.
30. Plaintiff JANE DOE 2 worked in Bloomberg’s Global Data Division from
approximately June 2015 through May 2017.

31. | Bloomberg’s Global Data Division is responsible for acquiring, maintaining, and
updating data for Bloomberg’s various data delivery platforms.

32. Named Plaintiffs are and were employed by Defendant to work with data so that it
can be used in Bloomberg’s BLAW platform.

33. Other data teams perform the same work for the Bloomberg Terminal and
Bloomberg’s other platforms.

34. Plaintiffs generally have the position title of “Data Analyst” or “Data Specialist,”
within the Global Data Division.

35. Plaintiffs regulariy work more than 40 hours per week for Defendant.

36. Defendant records Plaintiffs’ hours of work on-site using its badge in and badge
out electronic time recording system.

37. Plaintiffs are generally scheduled to work five eight-hour shifts (plus additional
time for lunch) each week.

38. Plaintiffs were and are required to work beyond their scheduled shift hours to
complete jobs.

39, Plaintiffs were and are often required to work during their lunch time to complete

Jobs.
Case 3:19-cv-16262-FLW-DEA Document1 Filed 08/02/19 Page 6 of 9 PagelD: 6

40. Defendant suffered or permitted and knew or should have known that Plaintiffs
worked at home reviewing work emails and studying about different issues regarding
Bloomberg’s data and platforms.

41. Defendant suffered or permitted and knew or should have known that Plaintiffs
worked beyond their scheduled shift hours.

42. Defendant suffered or permitted Plaintiffs to work for its benefit off the clock
hours outside their shift.

43. Defendant failed to set up a time-keeping system that would record all the work
hours of Plaintiffs.

44. Defendant failed to record the exact hours of work Plaintiffs performed.

45. Defendant did not ask Plaintiffs to record the hours of work they performed for
Defendant off-site.

46. Prior to beginning work, Defendant communicated to Plaintiffs that they would be
required to work five eight-hour shifts per week, for which they would be paid a salary.
47. Defendant paid Plaintiffs a salary rate for five eight-hour work shifts.

48. Prior to the reclassification of their positions, the salary paid to Plaintiffs by
Defendant was intended to cover a forty-hour workweek.

49, Prior to the reclassification of their positions, Plaintiffs understood that the salary
they were to be paid was intended to cover a forty-hour workweek.

50. Defendant failed to pay Plaintiffs overtime compensation at the rate of time and
one-half for all hours worked over 40 in a workweek.

51. Defendant failed to pay Plaintiffs any compensation for their hours over 40

worked in a work week.
Case 3:19-cv-16262-FLW-DEA Document1 Filed 08/02/19 Page 7 of 9 PagelD: 7

532. Defendant’s failure to pay Plaintiffs the proper wages required by law was willful.
53. All actions and omissions described in this complaint were made by Defendant
directly or through its supervisory employees and agents.
54. — Effective January 1, 2019, Bloomberg reclassified many class members’ positions
within Global Data as overtime non-exempt.

CAUSES OF ACTION

(OVERTIME)

55. Defendant failed to pay premium overtime wages to the Plaintiffs in violation of
the Fair Labor Standards Act, 29 U.S.C. §203, 207 ef seq. and its implementing
regulations.
56. Defendant's failure to comply with the FLSA caused Plaintiffs to suffer loss of
wages and interest thereon.
57. Defendant failed to pay premium overtime wages to the named Plaintiffs and
other New Jersey Plaintiffs in violation of New Jersey Wage and Hour Laws, N.J.S.A. §§
34:11-56a et seq., and the supporting regulations, N.J. Admin. Code §§ 12:56-1.] et seq.,
and New Jersey Wage Payment Law, N.J.S.A. §§ 34:11-4.1-33.6 which require
employers, such as Defendant, to pay overtime compensation to all non-exempt
employees for all hours worked over forty per week.
58. Defendant’s failure to pay proper premium overtime wages for each hour worked
over 40 per week was willful within the meaning of 29 U.S.C. §255 and Labor Law §662.
59. Defendant’s failure to comply New Jersey’s minimum wage and overtime

protections caused New Jersey Plaintiffs to suffer loss of wages and interest thereon.
Case 3:19-cv-16262-FLW-DEA Document1 Filed 08/02/19 Page 8 of 9 PagelD: 8

WHEREFORE, Plaintiffs request that this Court enter an order:
A. Certifying this action as a class action, under Rule 23(b)(3);
B. Declaring that the Defendant violated the Fair Labor Standards Act and

New Jersey wage and hour laws;

C. Declaring that the Defendant’s violations of overtime protections were
willful;
D. Granting judgment to the Plaintiffs for their claims of unpaid wages as

secured by the Fair Labor Standards Act as well as an equa! amount in
liquidated damages and awarding the Plaintiffs’ costs and reasonable
attorneys’ fees;

E, Granting judgment to the New Jersey Plaintiffs for their claims of unpaid
wages as secured by the New Jersey wage and hour laws and awarding the
Plaintiffs’ costs and reasonable attorneys’ fees; and

F. Granting such further relief as the Court finds just.

Dated: April 10, 2019

Respectfully Submitted,

Muated lane

Michael Korik (MK0377)

Law Offices of Charles A. Gruen
381 Broadway

Suite 300

Westwood, NJ 07675

Tel.: 201-342-1212

Fax: 201-342-6474

E-mail: mkorik@gruenlaw.com

 
Case 3:19-cv-16262-FLW-DEA Document1 Filed 08/02/19 Page 9 of 9 PagelD: 9

Dan Getman

Artemio Guerra

Getman, Sweeney & Dunn PLLC
260 Fair St.

Kingston NY 12401

Tel: (845) 255-9370

Fax: (845)255-8649

Email: dgetman@getmansweeney.com

ATTORNEYS FOR PLAINTIFFS
